EXHIBIT 10.14

 


YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

NON-EMPLOYEE DIRECTORS

 

This Agreement is made as of                   ,           (the “Award Date”),
between UnionBanCal Corporation (the “Company”) and
                     (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the “Plan”) as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company (“Stock”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan).  The Plan is administered by the Executive
Compensation and Benefits Committee (“Committee”) of the Company’s Board of
Directors and is incorporated in this Agreement by reference and made a part of
it; and

 

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to grant to Participant the Stock provided for
in this Agreement, subject to restrictions, as an inducement to remain in the
service of the Company and as an incentive for increased efforts during such
service;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:

 

1.                                       Restricted Stock Award. 
Contemporaneously with the execution of this Agreement, the Company will issue
to Participant shares of Stock. Subject to the vesting requirements next
described, shares evidencing the Stock will be held in a book entry account
controlled by the Company through the transfer agent, subject to the rights of
and limitations on Participant as owner thereof as set forth in the Agreement.
All shares of Stock issued hereunder shall be deemed issued to Participant as
fully paid and nonassessable shares, and Participant shall have all rights of a
shareholder with respect thereto, including the right to vote, to receive
dividends (including stock dividends), to participate in stock splits or other
recapitalizations, and to exchange such shares in a merger, consolidation or
other reorganization.  The Company shall pay any applicable stock transfer
taxes.  Participant hereby acknowledges that Participant is acquiring the Stock
issued hereunder for investment and not with a view to the distribution thereof,
and that Participant does not intend to subdivide Participant’s interest in the
Stock with any other person.

 

2.                                       Transfer Restriction.  No Stock issued
to Participant hereunder shall be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of by Participant prior to
the date on which it becomes vested under paragraph 3.  This paragraph shall not
preclude the Participant from exchanging the Stock awarded hereunder pursuant to
a cash or stock tender offer, merger, reorganization or consolidation. 
Notwithstanding the foregoing, any securities (including stock dividends and
stock splits) received with

 

1

--------------------------------------------------------------------------------


 

respect to shares of Stock which are not yet vested under paragraph 3 shall be
subject to the provisions of this Agreement in the same manner and shall become
fully vested at the same time as the Stock with respect to which the additional
securities were issued.

 

3.                                       Vesting.

 

(a)                                  Participant’s interest in the Stock awarded
under paragraph 1 (including applicable stock dividends and stock splits) shall
become fully vested and nonforfeitable on               ,              so long
as Participant remains in service as a Non-Employee Director of the Company (or
any of its Subsidiaries) through that date. Upon vesting, the Company or its
designated representative shall deliver to Participant the certificates
evidencing the nonforfeitable shares.

 

(b)                                 If Participant ceases to be a Non-Employee
Director of the Company or any of its Subsidiaries for any reason other than
death or disability (within the meaning of subparagraph (c)), all shares of
Stock to the extent not yet vested under subparagraph (a) on the date
Participant ceases to be a Non-Employee Director shall be forfeited by
Participant without payment of any consideration to Participant therefor.  Any
shares of Stock so forfeited shall be canceled and returned to the status of
authorized but unissued shares.

 

(c)                                  If Participant’s service as a Non-Employee
Director of the Company (or any of its Subsidiaries) terminates by reason of
death, or Participant becomes disabled (within the meaning of
Section 22(e)(3) of the Code) while a Non-Employee Director of the Company (or
any of its Subsidiaries), Participant’s interest in all shares of Stock awarded
hereunder shall become fully vested and nonforfeitable as of the date of death
or such disability.

 

4.                                       Section 83(b) Election.  Participant
hereby represents that he or she understands:  (a) the contents and requirements
of the election provided under Section 83(b) of the Internal Revenue Code,
(b) the application of Section 83(b) to the award of Stock to Participant
pursuant to this Agreement, (c) the nature of the election which can be made by
Participant under Section 83(b), and (d) the effect and requirements of the
Section 83(b) election under applicable state and local tax laws.  Participant
acknowledges that an election pursuant to Section 83(b) must be filed with the
Internal Revenue Service within thirty days following the Award Date, with his
federal income tax return for the taxable year in which the Award Date occurs,
and with the Company or its Subsidiary of which Participant is a Non-Employee
Director.

 

2

--------------------------------------------------------------------------------


 

5.                                       Notice.  Any notice or other paper
required to be given or sent pursuant to the terms of this Agreement shall be
sufficiently given or served hereunder to any party when transmitted by
registered or certified mail, postage prepaid, addressed to the party to be
served as follows:

 

Company:

 

Executive Vice President and Director of Human Resources

 

 

UnionBanCal Corporation

 

 

400 California Street, 10th Floor

 

 

San Francisco, CA 94104

 

 

 

Participant:

 

At Participant’s address as it appears under Participant’s signature to this
Agreement, or to such other address as Participant may specify in writing to the
Company.

 

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this paragraph.

 

6.                                       Committee Decisions Conclusive.  All
decisions, determinations and interpretations of the Committee arising under the
Plan or under this Agreement shall be conclusive and binding on all parties.

 

7.                                       Mandatory Arbitration.  Any dispute
arising out of or relating to this Agreement, including its meaning or
interpretation, shall be resolved solely by arbitration before an arbitrator
selected in accordance with the rules of the American Arbitration Association. 
The location for the arbitration shall be in San Francisco, Los Angeles or San
Diego as selected by the Company in good faith.  Judgment on the award rendered
may be entered in any court having jurisdiction.  The party the arbitrator
determines is the prevailing party shall be entitled to have the other party pay
the expenses of the prevailing party, and in this regard the arbitrator shall
have the power to award recovery to such prevailing party of all costs and fees
(including attorneys fees and a reasonable allocation for the costs of the
Company’s in-house counsel), administrative fees, arbitrator’s fees and court
costs, all as determined by the arbitrator.  Absent such award of the
arbitrator, each party shall pay an equal share of the arbitrator’s fees.  All
statutes of limitation which would otherwise be applicable shall apply to any
arbitration proceeding under this paragraph.  The provisions of this paragraph
are intended by Participant and the Company to be exclusive for all purposes and
applicable to any and all disputes arising out of or relating to this
Agreement.  The arbitrator who hears and decides any dispute shall have
jurisdiction and authority only to award compensatory damages to make whole a
person or entity sustaining foreseeable economic damages, and shall not have
jurisdiction and authority to make any other award of any type, including
without limitation, punitive damages, unforeseeable economic damages, damages
for pain, suffering or emotional distress, or any other kind or form of
damages.  The remedy, if any, awarded by the arbitrator shall be the sole and
exclusive remedy for any dispute which is subject to arbitration under this
paragraph.

 

3

--------------------------------------------------------------------------------


 

8.                                       Successors.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.  Nothing
contained in the Plan or this Agreement shall be interpreted as imposing any
liability on the Company or the Committee in favor of any Participant or any
purchaser or other transferee of Stock with respect to any loss, cost or expense
which such Participant, purchaser or transferee may incur in connection with, or
arising out of any transaction involving any shares of Stock subject to the Plan
or this Agreement.

 

9.                                       Integration.  The terms of the Plan and
this Agreement are intended by the Company and the Participant to be the final
expression of their contract with respect to the shares of Stock and other
amounts received under the Plan and may not be contradicted by evidence of any
prior or contemporaneous agreement.  The Company and the Participant further
intend that the Plan and this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any arbitration, judicial, administrative or other legal
proceeding involving the Plan or this Agreement.  Accordingly, the Plan and this
Agreement contain the entire understanding between the parties and supersede all
prior oral, written and implied agreements, understandings, commitments and
practices among the parties.  In the event of any conflict among the provisions
of the Plan document and this Agreement, the Plan document shall prevail.  The
Company and Participant shall have the right to amend this Agreement in writing
as they mutually agree.

 

10.                                 Waivers.  Any failure to enforce any terms
or conditions of the Plan or this Agreement by the Company or by the Participant
shall not be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power at any one time or times be deemed a waiver
or relinquishment of that right or power for all or any other times.

 

11.                                 Severability of Provisions.  If any
provision of the Plan or this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision
thereof; and the Plan and this Agreement shall be construed and enforced as if
neither of them included such provision.

 

4

--------------------------------------------------------------------------------


 

12.                                 California Law.  The Plan and this Agreement
shall be construed and enforced according to the laws of the State of California
to the extent not preempted by the federal laws of the United States of
America.  In the event of any arbitration proceedings, actions at law or suits
in equity in relation to the Plan or this Agreement, the prevailing party in
such proceeding, action or suit shall receive from the losing party its
attorneys’ fees and all other costs and expenses of such proceeding, action or
suit.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Agreement as of the date first above written. The Participant also hereby
acknowledges receipt of a copy of the Prospectus and the Year 2000 UnionBanCal
Corporation Management Stock Plan, effective January 1, 2000.

 

 

 

UNIONBANCAL CORPORATION

 

 

 

 

 

By

 

 

Paul Fearer, Executive Vice President

 

 

 

 

 

 

Participant

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

Street Address

 

 

 

 

 


 


 


CITY


STATE


ZIP


 

 

5

--------------------------------------------------------------------------------


 


YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

NON-EMPLOYEE DIRECTORS

 

This Agreement is made as of                   ,             (the “Award Date”),
between UnionBanCal Corporation (the “Company”) and
                     (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the “Plan”) as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company (“Stock”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan).  The Plan is administered by the Executive
Compensation and Benefits Committee (“Committee”) of the Company’s Board of
Directors and is incorporated in this Agreement by reference and made a part of
it; and

 

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to grant to Participant the Stock provided for
in this Agreement, subject to restrictions, as an inducement to remain in the
service of the Company and as an incentive for increased efforts during such
service;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:

 

1.                                       Restricted Stock Award. 
Contemporaneously with the execution of this Agreement, the Company will issue
to Participant (i)         shares of Stock (the “Initial Grant”) and
(ii)         shares of Stock (the “Regular Grant”). Subject to the vesting
requirements next described, shares evidencing the Stock will be held in a book
entry account controlled by the Company through the transfer agent, subject to
the rights of and limitations on Participant as owner thereof as set forth in
the Agreement. All shares of Stock issued hereunder shall be deemed issued to
Participant as fully paid and nonassessable shares, and Participant shall have
all rights of a shareholder with respect thereto, including the right to vote,
to receive dividends (including stock dividends), to participate in stock splits
or other recapitalizations, and to exchange such shares in a merger,
consolidation or other reorganization.  The Company shall pay any applicable
stock transfer taxes.  Participant hereby acknowledges that Participant is
acquiring the Stock issued hereunder for investment and not with a view to the
distribution thereof, and that Participant does not intend to subdivide
Participant’s interest in the Stock with any other person.

 

1

--------------------------------------------------------------------------------


 

2.                                       Transfer Restriction.  No Stock issued
to Participant hereunder shall be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of by Participant prior to
the date on which it becomes vested under paragraph 3.  This paragraph shall not
preclude the Participant from exchanging the Stock awarded hereunder pursuant to
a cash or stock tender offer, merger, reorganization or consolidation. 
Notwithstanding the foregoing, any securities (including stock dividends and
stock splits) received with respect to shares of Stock which are not yet vested
under paragraph 3 shall be subject to the provisions of this Agreement in the
same manner and shall become fully vested at the same time as the Stock with
respect to which the additional securities were issued.

 

3.             Vesting.

 

(a)                                  Participant’s interest in the Stock awarded
under paragraph 1 (including applicable stock dividends and stock splits) with
respect to the Initial Grant shall become vested and nonforfeitable in
accordance with the following schedule so long as Participant remains in service
as a Non-Employee Director of the Company (or any of its Subsidiaries). Upon
vesting, the Company or its designated representative shall deliver to
Participant the certificates evidencing the nonforfeitable shares.

 

(1)                                  On                    ,            ,
33-1/3% of the number of shares of Stock awarded under the Initial Grant shall
become fully vested and nonforfeitable.

 

(2)                                  On                   ,            , an
additional 33-1/3% of the number of shares of Stock awarded under the Initial
Grant shall become fully vested and nonforfeitable.

 

(3)                                  On                  ,            , the
balance of the shares of Stock awarded under the Initial Grant shall become
fully vested and nonforfeitable.

 

(b)                                 Participant’s interest in the Stock awarded
under paragraph 1 (including applicable stock dividends and stock splits) with
respect to the Regular Grant shall become vested and nonforfeitable in
accordance with the following schedule so long as Participant remains in service
as a director of the Company (or any of its Subsidiaries). Upon vesting, the
Company or its designated representative shall deliver to Participant the
certificates evidencing the nonforfeitable shares.

 

(1)                                  On                 ,            , 100% of
the number of shares of Stock awarded under the Regular Grant shall become fully
vested and nonforfeitable.

 

2

--------------------------------------------------------------------------------


 

(c)                                  If Participant ceases to be a Non-Employee
Director of the Company or any of its Subsidiaries for any reason other than
death or disability (within the meaning of subparagraph (c)), all shares of
Stock to the extent not yet vested under subparagraph (a) and (b) on the date
Participant ceases to be a Non-Employee Director shall be forfeited by
Participant without payment of any consideration to Participant therefor.  Any
shares of Stock so forfeited shall be canceled and returned to the status of
authorized but unissued shares.

 

(d)                                 If Participant’s service as a Non-Employee
Director of the Company (or any of its Subsidiaries) terminates by reason of
death, or Participant becomes disabled (within the meaning of
Section 22(e)(3) of the Code) while a Non-Employee Director of the Company (or
any of its Subsidiaries), Participant’s interest in all shares of Stock awarded
hereunder shall become fully vested and nonforfeitable as of the date of death
or such disability.

 

4.                                       Section 83(b) Election.  Participant
hereby represents that he or she understands:  (a) the contents and requirements
of the election provided under Section 83(b) of the Internal Revenue Code,
(b) the application of Section 83(b) to the award of Stock to Participant
pursuant to this Agreement, (c) the nature of the election which can be made by
Participant under Section 83(b), and (d) the effect and requirements of the
Section 83(b) election under applicable state and local tax laws.  Participant
acknowledges that an election pursuant to Section 83(b) must be filed with the
Internal Revenue Service within thirty days following the Award Date, with his
federal income tax return for the taxable year in which the Award Date occurs,
and with the Company or its Subsidiary of which Participant is a Non-Employee
Director.

 

5.                                       Notice.  Any notice or other paper
required to be given or sent pursuant to the terms of this Agreement shall be
sufficiently given or served hereunder to any party when transmitted by
registered or certified mail, postage prepaid, addressed to the party to be
served as follows:

 

Company:                                                                                         
Executive Vice President and Director of Human Resources

UnionBanCal Corporation

400 California Street, 10th Floor

San Francisco, CA  94104

 

Participant:                                                                                   
At Participant’s address as it appears under Participant’s signature to this
Agreement, or to such other address as Participant may specify in writing to the
Company.

 

3

--------------------------------------------------------------------------------


 

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this paragraph.

 

6.                                       Committee Decisions Conclusive.  All
decisions, determinations and interpretations of the Committee arising under the
Plan or under this Agreement shall be conclusive and binding on all parties.

 

7.                                       Mandatory Arbitration.  Any dispute
arising out of or relating to this Agreement, including its meaning or
interpretation, shall be resolved solely by arbitration before an arbitrator
selected in accordance with the rules of the American Arbitration Association. 
The location for the arbitration shall be in San Francisco, Los Angeles or San
Diego as selected by the Company in good faith.  Judgment on the award rendered
may be entered in any court having jurisdiction.  The party the arbitrator
determines is the prevailing party shall be entitled to have the other party pay
the expenses of the prevailing party, and in this regard the arbitrator shall
have the power to award recovery to such prevailing party of all costs and fees
(including attorneys fees and a reasonable allocation for the costs of the
Company’s in-house counsel), administrative fees, arbitrator’s fees and court
costs, all as determined by the arbitrator.  Absent such award of the
arbitrator, each party shall pay an equal share of the arbitrator’s fees.  All
statutes of limitation which would otherwise be applicable shall apply to any
arbitration proceeding under this paragraph.  The provisions of this paragraph
are intended by Participant and the Company to be exclusive for all purposes and
applicable to any and all disputes arising out of or relating to this
Agreement.  The arbitrator who hears and decides any dispute shall have
jurisdiction and authority only to award compensatory damages to make whole a
person or entity sustaining foreseeable economic damages, and shall not have
jurisdiction and authority to make any other award of any type, including
without limitation, punitive damages, unforeseeable economic damages, damages
for pain, suffering or emotional distress, or any other kind or form of
damages.  The remedy, if any, awarded by the arbitrator shall be the sole and
exclusive remedy for any dispute which is subject to arbitration under this
paragraph.

 

8.                                       Successors.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.  Nothing
contained in the Plan or this Agreement shall be interpreted as imposing any
liability on the Company or the Committee in favor of any Participant or any
purchaser or other transferee of Stock with respect to any loss, cost or expense
which such Participant, purchaser or transferee may incur in connection with, or
arising out of any transaction involving any shares of Stock subject to the Plan
or this Agreement.

 

4

--------------------------------------------------------------------------------


 

9.                                       Integration.  The terms of the Plan and
this Agreement are intended by the Company and the Participant to be the final
expression of their contract with respect to the shares of Stock and other
amounts received under the Plan and may not be contradicted by evidence of any
prior or contemporaneous agreement.  The Company and the Participant further
intend that the Plan and this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any arbitration, judicial, administrative or other legal
proceeding involving the Plan or this Agreement.  Accordingly, the Plan and this
Agreement contain the entire understanding between the parties and supersede all
prior oral, written and implied agreements, understandings, commitments and
practices among the parties.  In the event of any conflict among the provisions
of the Plan document and this Agreement, the Plan document shall prevail.  The
Company and Participant shall have the right to amend this Agreement in writing
as they mutually agree.

 

10.                                 Waivers.  Any failure to enforce any terms
or conditions of the Plan or this Agreement by the Company or by the Participant
shall not be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power at any one time or times be deemed a waiver
or relinquishment of that right or power for all or any other times.

 

11.                                 Severability of Provisions.  If any
provision of the Plan or this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision
thereof; and the Plan and this Agreement shall be construed and enforced as if
neither of them included such provision.

 

12.                                 California Law.  The Plan and this Agreement
shall be construed and enforced according to the laws of the State of California
to the extent not preempted by the federal laws of the United States of
America.  In the event of any arbitration proceedings, actions at law or suits
in equity in relation to the Plan or this Agreement, the prevailing party in
such proceeding, action or suit shall receive from the losing party its
attorneys’ fees and all other costs and expenses of such proceeding, action or
suit.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Agreement as of the date first above written. The Participant also hereby
acknowledges receipt of a copy of the Prospectus and the Year 2000 UnionBanCal
Corporation Management Stock Plan, effective January 1, 2000.

 

 

 

UNIONBANCAL CORPORATION

 

 

 

 

 

By

 

 

Paul Fearer, Executive Vice President

 

 

 

 

 

 

Participant

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

Street Address

 

 

 

 

 


 


 


CITY


STATE


ZIP

 

6

--------------------------------------------------------------------------------